 
 
I 
108th CONGRESS
2d Session
H. R. 5406 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2004 
Mr. Larson of Connecticut introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To ensure a balanced survey of taxpayers in any system of precertification for the earned income tax credit. 
 
 
1.Balanced system of precertification for earned income tax creditNot more than 5 percent of the total participants in any system of precertification for the earned income tax credit under section 32 of the Internal Revenue Code of 1986 administered by the Secretary of the Treasury on or after the date of the enactment of this Act may reside in the same metropolitan statistical area. 
 
